DETAILED ACTION
Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 17 are objected to because of the following informalities:  
Claim 1, line 9 recites “configured engage” and should rather read as --configured to engage--. Appropriate correction is required.
Claim 17 recites “The surgical access assembly according to claim 6”, however claim 6 is drawn to “The retention mechanism” and not a surgical access assembly.  For examination purposes, it will instead read as --The surgical access assembly according to claim 16--.  Appropriate correction is required.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Leibowitz et al., hereinafter “Leibowitz” (U.S. Pub. No. 2010/0010449) in view of Andrew (U.S. Pat. No. 3,760,811).
Regarding claim 1, Leibowitz discloses a retention mechanism for a surgical access assembly (see abstract, Figures 11A-11C and paragraphs [0090]-[0091]), the retention mechanism comprising:
a planar base 32 (see Figures 11A-11C) having first and second extensions 33 and defining an opening therethrough (through which a cannula 12 can extend), the first and second extensions each including a free end 34;
a first locking member (one U-shaped half of collar 10 including a protrusion portion of locking mechanism 11, such as protrusion 16 seen in Figure 2A) disposed on the free end of the first extension, the first locking member including a U-shaped body (half of collar 10); and
a second locking member (the other U-shaped half of collar 10 including a cavity portion of locking mechanism 11, such as cavity 15 seen in Figure 2A) disposed on the free end of the second extension, the second locking member including a U-shaped body (the other half of collar 10) engaging with the first locking mechanism when the retention mechanism is in a locked condition (as in Figure 2A, the protrusion 16 can interlock with cavity 15 such that the collar 10 can be secured about cannula 12; see paragraph [0095]).
	However, Leibowitz does not disclose the first locking member having a first set of opposed, inwardly facing teeth, and the second locking member having a first set of opposed, outwardly facing teeth configured engage the first set of opposed, inwardly facing teeth, wherein the first set of opposed, inwardly facing teeth and the first set of opposed, outwardly facing teeth are configured to be spaced apart from each other when the retention mechanism is in an unlocked condition.
	In the same field of art, namely retention mechanisms, Andrew teaches in Figures 1-2 a first locking member 3 having a first set of opposed, inwardly facing teeth (portion of opposing teeth 22, 23 at one end of first locking member 3, farther away from projections 14), and the second locking member 2 having a first set of opposed, outwardly facing teeth (portion of opposing teeth 20, 21 at a one end of second locking member 2, farther away from limb portions 5, 6) configured to engage the first set of opposed, inwardly facing teeth (see Figure 2), wherein the first set of opposed, inwardly facing teeth and the first set of opposed, outwardly facing teeth are configured to be spaced apart from each other when the retention mechanism is in an unlocked condition (as in Figure 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second locking members of Leibowitz to have first sets of engaging teeth as claimed, as taught by Andrew, since doing so would be substitution of one known locking element for another, which would have yielded predictable results, namely securing a surgical access assembly in position.  
	Regarding claims 2-3, Leibowitz as modified discloses the claimed device, as discussed above, but does not disclose the first locking member includes a snap member disposed adjacent the first set of opposed, inwardly facing teeth and the second locking member includes a locking portion defining a recess for receiving the snap member of the first locking member, wherein receipt of the snap member through the recess of the locking portion secures the first and second locking members relative to each other.
	Andrew further teaches in Figures 1-2 and col. 2, lines 26-31 the first locking member 3 including a snap member (dovetail projections 14) disposed adjacent the first set of opposed, inwardly facing teeth 22, 23 and the second locking member 2 includes a locking portion (within walls 18, 19) defining a recess for receiving the snap member of the first locking member, wherein receipt of the snap member through the recess of the locking portion secures the first and second locking members relative to each other.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a snap member and locking portion as claimed, as taught by Andrew, to Leibowitz in order to prevent separation of the locking members (see Andrew; col. 2, lines 26-31). 
	Regarding claim 4, Leibowitz as modified teaches in Figures 1-2 of Andrew the first locking member 3 includes a second set of opposed, inwardly facing teeth (portion of opposing teeth 22, 23 at one end of first locking member 3, closer to projections 14) and the second locking member 2 includes a second set of opposed, outwardly facing teeth (portion of opposing teeth 20, 21 at a one end of second locking member 2, closer to limb portions 5, 6) releasably engageable with the second set of opposed, inwardly facing teeth of the first locking member (see Figures 2 and 4).
	Regarding claims 5-7, Leibowitz as modified teaches in Figures 1-2 and col. 2, lines 26-31 of Andrew the first locking member 3 includes a snap member (dovetail projections 14) disposed between (radially inward of) each of the first and second sets of opposed, inwardly facing teeth 22, 23, and the second locking member 2 includes a locking portion (within walls 18, 19) defining a recess disposed between (radially inward of) each of the first and second sets of opposed, outwardly facing teeth 20, 21 of the second locking member, wherein the snap members are configured to be received within the recess of the locking portions to secure the first locking member relative to the second locking member (see col. 2, lines 26-31), wherein receipt of the snap members within the recess of the locking portions secures the first and second locking members relative to each other (Id.).
	Regarding claim 9, Leibowitz as modified does not disclose each of the first and second extensions 33 includes a narrow portion to permit folding of the respective first and second extensions relative to the planar base.
	However, in another embodiment shown in Figures 7A-7B and paragraph [0082], Leibowitz teaches narrow portions of extensions 23 that are foldable.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Leibowitz and Andrew to have narrow portion to permit folding of the respective first and second extensions, as taught by Figures 7A-7B of Leibowitz, relative to the planar base in order to allow adjustment of the height of the locking members so that the surgeon can account for irregularities in anatomical regions of the patient and different anatomical shapes of different patients (see paragraph [0082] of Leibowitz). 
	Regarding claim 10, Leibowitz as modified teaches the first and second extensions 33 are configured to receive sutures (see Figures 11A-11C; the extensions 33 are capable of having sutures tied around them).




Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Leibowitz (U.S. Pub. No. 2010/0010449) in view of Andrew (U.S. Pat. No. 3,760,811), as applied to claim 1, and further in view of Flory et al., hereinafter “Flory” (U.S. Pub. No. 2008/0202529).
Regarding claim 8,  Leibowitz and Andrew teach the claimed device, as discussed above, except for the second locking member includes button members for facilitating movement of the first set of opposed, outwardly facing teeth relative to the first set of opposed, inwardly facing teeth.
	In the same field of art, namely retention mechanisms, Flory teaches in paragraph [0034] and Figures 2-3, a second locking member including button members (outside portions of legs 72, 73 that a user can squeeze) for facilitating movement of a first set of opposed, outwardly facing teeth 76 relative to a first set of opposed, inwardly facing teeth 80.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Leibowitz and Andrew to have button members as claimed, as taught by Flory, in order to facilitate releasing of the clip by a user (see Flory; paragraph [0011]). 

Claims 11-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht et al., hereinafter “Albrecht” (U.S. Pub. No. 2007/0239108), cited in IDS filed 07/15/20., in view of Andrew (U.S. Pat. No. 3,760,811).
Regarding claim 11, Albrecht discloses a surgical access assembly comprising:
a cannula 210 (see Figure 17) having a distal portion and a length; 
an anchor mechanism 400 (see paragraph [0061]) disposed on the distal portion of the cannula; and 
a retention mechanism 410 (Id.; including clamp mechanism 415) receivable about the length of the cannula, the retention mechanism including: 
a first locking member (adjustable collar 460; see paragraph [0062] and Figure 24); and 
a second locking member (lever 500) configured to engage the first locking member when the retention mechanism is in a locked condition and to be spaced apart from the first locking member when the retention mechanism is in an unlocked condition (see paragraphs [0069]-[0071]).
	However, Albrecht does not disclose the first locking member including a U-shaped body having a first set of opposed, inwardly facing teeth and the second locking member including a U-shaped body having a first set of opposed, outwardly facing teeth configured to engage the first set of opposed, inwardly facing teeth when the retention mechanism is in a locked condition and to be spaced apart from the first set of opposed, inwardly facing teeth when the retention mechanism is in an unlocked condition.  Albrecht does disclose in paragraph [0071] that other clamp mechanisms well known in the art may be used instead of clamp mechanism 415.
	In the same field of art, namely retention mechanisms, Andrew teaches in Figures 1-2 and col. 1, lines 65-68, a first locking member 3 including a U-shaped body having a first set of opposed, inwardly facing teeth (portion of opposing teeth 22, 23 at one end of first locking member 3, farther away from projections 14), and the second locking member 2 including a U-shaped body having a first set of opposed, outwardly facing teeth (portion of opposing teeth 20, 21 at a one end of second locking member 2, farther away from limb portions 5, 6) configured to engage the first set of opposed, inwardly facing teeth when the retention mechanism is in a locked condition (see Figure 2), wherein the first set of opposed, inwardly facing teeth and the first set of opposed, outwardly facing teeth are configured to be spaced apart from each other when the retention mechanism is in an unlocked condition (as in Figure 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second locking members of Albrecht to have first sets of engaging teeth as claimed, as taught by Andrew, since doing so would be substitution of one known locking element for another, which would have yielded predictable results, namely securing a surgical access assembly in position, and since Albrecht acknowledges in paragraph [0071] that other clamp mechanisms well known in the art may be used.  
	Regarding claims 12-13, Albrecht as modified discloses the claimed device, as discussed above, but does not disclose the first locking member includes a snap member disposed adjacent the first set of opposed, inwardly facing teeth and the second locking member includes a locking portion defining a recess for receiving the snap member of the first locking member, wherein receipt of the snap member through the recess of the locking portion secures the first and second locking members relative to each other.
	Andrew further teaches in Figures 1-2 and col. 2, lines 26-31 the first locking member 3 including a snap member (dovetail projections 14) disposed adjacent the first set of opposed, inwardly facing teeth 22, 23 and the second locking member 2 includes a locking portion (within walls 18, 19) defining a recess for receiving the snap member of the first locking member, wherein receipt of the snap member through the recess of the locking portion secures the first and second locking members relative to each other.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a snap member and locking portion as claimed, as taught by Andrew, to Albrecht in order to prevent separation of the locking members (see Andrew; col. 2, lines 26-31). 
	Regarding claim 14, Albrecht as modified teaches (in Figures 1-2 of Andrew) the first locking member 3 includes a second set of opposed, inwardly facing teeth (portion of opposing teeth 22, 23 at one end of first locking member 3, closer to projections 14) and the second locking member 2 includes a second set of opposed, outwardly facing teeth (portion of opposing teeth 20, 21 at a one end of second locking member 2, closer to limb portions 5, 6) releasably engageable with the second set of opposed, inwardly facing teeth of the first locking member (see Figures 2 and 4).
	Regarding claims 15-17, Albrecht as modified teaches (in Figures 1-2 and col. 2, lines 26-31 of Andrew) the first locking member 3 includes a snap member (dovetail projections 14) disposed between (radially inward of) each of the first and second sets of opposed, inwardly facing teeth 22, 23, and the second locking member 2 includes a locking portion (within walls 18, 19) defining a recess disposed between (radially inward of) each of the first and second sets of opposed, outwardly facing teeth 20, 21 of the second locking member, wherein the snap members are configured to be received within the recess of the locking portions to secure the first locking member relative to the second locking member (see col. 2, lines 26-31), wherein receipt of the snap members within the recess of the locking portions secures the first and second locking members relative to each other (Id.).
	Regarding claim 19, Albrecht as modified teaches the anchor mechanism 400 includes an inflatable balloon (see paragraph [0052] of Albrecht).
	Regarding claim 20, Albrecht as modified teaches a foam block (gel pad material 530 can include a foaming agent; see paragraphs [0075] and [0079] of Albrecht) positionable about the cannula between the anchor mechanism 400 and the retention mechanism 410 (see Figure 17).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Albrecht (U.S. Pub. No. 2007/0239108) in view of Andrew (U.S. Pat. No. 3,760,811), as applied to claim 11 above, and further in view of Flory et al., hereinafter “Flory” (U.S. Pub. No. 2008/0202529).
Regarding claim 18,  Albrecht and Andrew teach the claimed device, as discussed above, except for the second locking member includes button members for facilitating movement of the first set of opposed, outwardly facing teeth relative to the first set of opposed, inwardly facing teeth.
	In the same field of art, namely retention mechanisms, Flory teaches in paragraph [0034] and Figures 2-3, a second locking member including button members (outside portions of legs 72, 73 that a user can squeeze) for facilitating movement of a first set of opposed, outwardly facing teeth 76 relative to a first set of opposed, inwardly facing teeth 80.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Albrecht and Andrew to have button members as claimed, as taught by Flory, in order to facilitate releasing of the clip by a user (see Flory; paragraph [0011]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE D YABUT/Primary Examiner, Art Unit 3771